Title: To Benjamin Franklin from the Comte de Sarsfield, 31 March 1780
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Dear sir
Paris le 31 mars 1780
Pouves vous me dire ou Est un mr d’orbrais qui, allant en amérique chargé de quelque Commission de votre part, a Eté fait prisonnier? Il doit Etre a present de retour en france. Il S’est chargé de quelques bagatelles pour moy, Je Suis surpris de ne pas en entendre parler.
En relisant la lettre ou on m’en parle Je vois que Jay mal traduit ce n’est pas une commission que vous lui aviez donné but he had a Commission from you.
Si vous n’en avez pas entendu parler depuis son retour, vous savez au moins ce qu’il etoit avant Son depart. Je vous prie d’avoir la bonté de me le dire cela pourra m’aider a le retrouver.
Vous connoisses les sentimens avec lesquels Jai L’hr detre my dear sir votre tres humble et tres obeist serviteur
SARSFIELD 
Addressed: A Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats / unis d’Amerique / A Passy
Notations in different hands: Sarsfield 31. mars. 1780 / hotel de sarsfield
